DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/11/2022 for application number 17/045,776. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sketch interface to receive a sketch input,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Parent claim 14 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?” See MPEP § 2164.01. Here, claim 14 broadly states, “a discriminator to reject any candidate additional model that defies reality.” A person having ordinary skill in the art would not be able to make the full scope of the claimed invention without undue experimentation; in fact, it is likely impossible for anyone to actually make a discriminator that can correctly reject any candidate model that cannot exist in reality. 
Some of the undue experimentation factors are set forth in MPEP § 2164.01(a). First, the breadth of the claims and the nature of the invention are extremely broad: the user can input any 3D shape, and the discriminator must reject any candidate model that defies reality. Determining whether any given model “defies reality” would be extremely complex, and would depend on the materials the model is constructed from, the size, the location and orientation, the intended use etc. In the Applicant’s example of an aircraft with a wing detached, such a model could exist in real life and does not “defy reality,” although it may not be able to fly1. It is not clear if, or how, a discriminator could take these factors into account. The state of the prior art, the predictability of the prior art, and the level of one of ordinary skill also weigh against enablement. While the prior art discloses discriminators that filter out certain models deemed “unrealistic” (in the sense that the discriminator is trained to filter out at least some 3D models that are misshapen – see Liu cited below), none can eliminate “any” model that “cannot exist in reality.” Given the current state of the art from machine learning researchers published in academic journals (with the highest level of skill in the art) comes nowhere close to the claimed invention, one of ordinary skill (whether that is a person with a BS in Computer Science with 10 years’ experience, or a highly skilled ML researcher) also would also not be able to make a discriminator that fits the full scope of the claim. Finally, with respect to the amount of direction provided and the existence of working examples, the specification provides little guidance beyond stating that, “… certain candidate models generated by the generator 244 may be difficult or impossible to exist” and “In one example, the elimination of candidate models by the discriminator 246 may be based on a confidence value generated by the discriminator. The discriminator uses the matrix (e.g., the 64x64x64 voxel representation) output by the generator 244 and outputs a real number between 0 and 1 which may be used as the confidence value.” Given the breadth of the claims in stating “any” unworkable model is eliminated, and the current state of the art which provides nothing close to a discriminator that provide the claimed function, and the lack of disclosure, one having ordinary skill in the art would not know how to make or use the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-11, 13, 16, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “unrealistic to build” in claim 5, “unworkable” in independent claim 9 are relative terms which render the claims indefinite. The terms “unrealistic to build” and “unworkable” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion what shapes would be “unrealistic to build” or “unworkable,” 
The term “needed components” in claim 13 is a relative term which renders the claim indefinite. The term “needed components” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion what components are “needed” or not needed. In the example of detached aircraft wings, these components are not “needed” if the user was trying to only generate a model of an aircraft fuselage, or was trying to make a toy where the aircraft’s wings were detachable. 
The term “improperly connected” in claim 16 is a relative term which renders the claim indefinite. The term “needed components” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion what components are properly or improperly connected. 
Claim 17 recites the limitation "the vector representation.” There is insufficient antecedent basis for this limitation in the claim, and it is not clear what it is supposed to refer to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 requires that the discriminator be “deactivated during operation to convert a user sketch into a user object model.” However, parent claim 9 requires, “receiving a sketch input from a user … the discriminator filtering out any of the additional models.” In other words, claim 18 requires not using the discriminator when the user makes a sketch input, and claim 9 requires using the discriminator under the same circumstance. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Balestra et al. (Pub. No. 2019/0362541) and Liu et al., “Interactive 3D Modeling with a Generative Adversarial Network,” see attached NPL. 

In reference to claim 1, Algreatly teaches a system, comprising: a sketch interface to receive a sketch input from a user (user inputs a freehand sketch on computer display, para. 0027, 0005); an object model reservoir to store models of objects (database stores a plurality of 3D models, para. 0023-27, fig. 1); a generator to generate additional models of objects (new 3D model is created using additional drawings, para. 0028-31, figs. 6-12, 14) … and a sample matching portion to select at least one matched object model from the reservoir to match to the sketch input from the use (drawing is matched to object model, para. 0027, 0031-38), wherein the generator is to generate the additional models based on the matched object model (new 3D model is created using plurality of matched objects from drawings, para. 0028-31, figs. 6-12, 14).
However, Algreatly does not teach, the additional models to be added to the object model reservoir.
Balestra teaches the additional models to be added to the object model reservoir (Balestra teaches searching a library for a 3D object matching user input, finding a match, creating a new model from the matched 3D object, and storing the new model in the library for future searches, para. 0083-87).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly and Balestra before the earliest effective filing date, to modify the model reservoir as disclosed by Algreatly to include the model saving as taught by Balestra.
One of ordinary skill in the art would have been motivated to modify the model reservoir of Algreatly to include the model saving of Balestra because it would allow the system to learn and use new 3D models for future use (Balestra, para. 0086).
However, Algreatly and Balestra do not teach the generator is to generate the additional models using a latent vector representation derived from the matched object model.
Liu teaches the generator is to generate the additional models using a latent vector representation derived from the matched object model (additional models are generated using latent vector z that was derived from the initial model, pages 126-127, 131-133, and figure 1).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, and Liu before the earliest effective filing date, to modify the model generation as disclosed by Algreatly to include the latent vector generation as taught by Liu.
One of ordinary skill in the art would have been motivated to modify the model generation of Algreatly to include the latent vector generation of Liu because it helps assist novice users in making 3D models (Liu, page 126).
In reference to claim 2, Algreatly teaches the system of claim 1, wherein the object model reservoir is to store three-dimensional models of objects (3D models are stored in database, para. 0026).
In reference to claim 3, Liu teaches the system of claim 1, wherein the generator includes an artificial intelligence agent to generate the additional models (the general adversarial network of Liu is an AI agent that generates models, pages 126-127).
In reference to claim 4, Liu teaches the system of claim 3, wherein the artificial intelligent agent is to: generate the latent vector representation of the matched object model; and generate 3-D representations based on latent space around the vector representation (additional models are generated around the latent space of the initial vector, pages 126-133 and figure 1).
In reference to claim 6, Algreatly teaches the system of claim 1, wherein the sketch interface comprises an interface to receive a two-dimensional sketch input (2D sketches, see fig. 2, para. 0027).

In reference to claim 12, Algreatly teaches: receive a sketch input from a user through a sketch interface (user inputs a freehand sketch on computer display, para. 0027, 0005); identify a matching object model for the sketch input from a reservoir of object models (drawing is matched to object model, para. 0027, 0031-38); and generate additional models of objects based on the matching object model (new 3D model is created using plurality of matched objects from drawings, para. 0028-31, figs. 6-12, 14).
However, Algreatly does not teach a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to.
Balestra teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to (storage means, para. 0075-78).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly and Balestra before the earliest effective filing date, to modify the computer as disclosed by Algreatly to include the storage device as taught by Balestra.
One of ordinary skill in the art would have been motivated to modify the computer of Algreatly to include the storage device of Balestra because it would allow the system to function.
However, Algreatly and Balestra do not teach generate additional models using a latent vector representation derived from the matching object model.
Liu teaches the generate additional models using a latent vector representation derived from the matching object model (additional models are generated using latent vector z that was derived from the initial model, pages 126-127, 131-133 and figure 1).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, and Liu before the earliest effective filing date, to modify the model generation as disclosed by Algreatly to include the latent vector generation as taught by Liu.
One of ordinary skill in the art would have been motivated to modify the model generation of Algreatly to include the latent vector generation of Liu because it helps assist novice users in making 3D models (Liu, page 126).
In reference to claim 13, Liu teaches the non-transitory computer-readable medium of claim 14 wherein the discriminator rejects any candidate additional model that has needed components detached from each other (see 112(a) and (b) rejections above – the discriminator can reject unrealistic models, like those missing parts or with artifacts, which are detached parts, para. 0128-133).
In reference to claim 14, Liu teaches the non-transitory computer-readable medium of claim 12, wherein the processor includes an artificial intelligence agent to generate the additional models, the artificial intelligence agent comprising a generator to generate candidate additional models and a discriminator to reject any candidate additional model that defies reality (Liu teaches an AI generator and discriminator that generate models and reject unreal models, respectively, pages 126-133).
In reference to claim 15, Liu teaches the non-transitory computer-readable medium of claim 14, wherein the artificial intelligent agent is to: generate a vector representation of the matched object model using the latent vector; and generate 3-D representations based on latent space around the vector representation (3D models are generated around latent space of vector of object model, pages 126-128, 130-131).

In reference to claim 16, Liu teaches the system of claim 1, further comprising a discriminator to reject any of the additional models produced by the generator that are unworkable due to components being improperly unconnected (see 112(b) rejection above; the discriminator can reject unrealistic models, like those missing parts or with artifacts, which are detached parts, para. 0128-133).
In reference to claim 18, Liu teaches the method of claim 9, wherein the discriminator is operated during a training phase of the artificial intelligent agent and then deactivated during operation to convert a user sketch into a user object model (please note the 112(d) rejection above. Liu does not explicitly state that the discriminator is absolutely required after training, so it would be obvious the component could be omitted).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Balestra et al. (Pub. No. 2019/0362541) and Liu et al., “Interactive 3D Modeling with a Generative Adversarial Network,” (see attached NPL) as applied to claim 1 above, and in further view of Wu et al., Learning a Probabilistic Latent Space of Object Shapes via 3D Generative-Adversarial Modeling (see attached NPL). 

In reference to claim 5, Liu teaches the system of claim 4, wherein the artificial intelligence agent includes a discriminator to eliminate selected 3-D representations as unrealistic to build, the elimination being based on … the discriminator (see 112(b) rejection above; the discriminator can reject unrealistic models, like those missing parts or with artifacts, which are detached parts, para. 0128-133).
However, Algreatly, Balestra, and Liu do not teach a confidence value generated by the discriminator.
Wu teaches a confidence value generated by the discriminator (discriminator generates confidence value to determine of the 3D object is realistic, page 3).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, and Wu before the earliest effective filing date, to modify the discriminator as disclosed by Liu to include the confidence value as taught by Wu.
One of ordinary skill in the art would have been motivated to modify the discriminator of Liu to include the confidence value of Wu because it helps determine if 3D objects are realistic (Wu, page 3).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Balestra et al. (Pub. No. 2019/0362541) and Liu et al., “Interactive 3D Modeling with a Generative Adversarial Network,” (see attached NPL) as applied to claims 1 above, and in further view of Yee et al., Augmented Reality In-Situ 3D Sketching of Physical Objects (see attached NPL). 

In reference to claim 7, Algreatly and Balestra do not teach the system of claim 1, wherein the sketch interface is a three-dimensional sketch input.
Yee teaches the system of claim 1, wherein the sketch interface is a three-dimensional sketch input (user can make a 3D sketch using a wand and HMD, pages 1-4).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, and Yee before the earliest effective filing date, to modify the sketch as disclosed by Algreatly to include the 3D sketch as taught by Yee.
One of ordinary skill in the art would have been motivated to modify the sketch of Algreatly to include the 3D sketch of Yee because it allows for 3D input without the ambiguity of mapping 2D to 3D (Yee, page 1).
In reference to claim 8, Yee further teaches the system of claim 7, wherein the three-dimensional sketch input includes a head- mounted display to provide visualization of a three-dimensional sketch (HMD used to view sketch, pages 1-4).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Liu et al., “Interactive 3D Modeling with a Generative Adversarial Network,” see attached NPL. 

In reference to claim 9, Algreatly discloses a method (para. 0004), comprising: (a) receiving a sketch input from a user through a sketch interface (user inputs a freehand sketch on computer display, para. 0027, 0005); (b) identifying a matching object model for the sketch input from a reservoir of object models (drawing is matched to object model, para. 0027, 0031-38); and (c) generating additional models of objects based on the matching object model (new 3D model is created using plurality of matched objects from drawings, para. 0028-31, figs. 6-12, 14).
However, Algreatly does not teach with an artificial intelligent agent, comprising a generator and a discriminator, generating additional models of objects based on the matching object model, the discriminator filtering out any of the additional models determined to be unworkable.
Liu teaches with an artificial intelligent agent, comprising a generator and a discriminator, generating additional models of objects based on the matching object model (generator and discriminator generate additional models, pages 128-133), the discriminator filtering out any of the additional models determined to be unworkable (discriminator filters out models that are fake or not realistic, page 128).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly and Liu before the earliest effective filing date, to modify the model generation as disclosed by Algreatly to include the generator and discriminator as taught by Liu.
One of ordinary skill in the art would have been motivated to modify the model generation of Algreatly to include the generator and discriminator of Liu because it helps assist novice users in making 3D models (Liu, page 126).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Liu et al., “Interactive 3D Modeling with a Generative Adversarial Network,” (see attached NPL) as applied to claim 9 above, and in further view of Balestra et al. (Pub. No. 2019/0362541).

In reference to claim 10, Algreatly and Liu do not explicitly teach the method of claim 9, further comprising: (d) adding the additional models of objects to the reservoir; and (e) identifying a new matching object model for the sketch input from the reservoir including the additional models.
Balestra teaches the method of claim 9, further comprising: (d) adding the additional models of objects to the reservoir; and (e) identifying a new matching object model for the sketch input from the reservoir including the additional models (Balestra teaches searching a library for a 3D object matching user input, finding a match, creating a new model from the matched 3D object, and storing the new model in the library for future searches, para. 0083-87).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Liu, and Balestra before the earliest effective filing date, to modify the model reservoir as disclosed by Algreatly to include the model saving as taught by Balestra.
One of ordinary skill in the art would have been motivated to modify the model reservoir of Algreatly to include the model saving of Balestra because it would allow the system to learn and use new 3D models for future use (Balestra, para. 0086).
In reference to claim 11, Algreatly, Liu, and Balestra teach the method of claim 10, further comprising: iteratively repeating (c) - (e) (it would be obvious that the method of Algreatly and Balestra can be repeated – specifically, Liu teaches repeatedly performing the object generation, pages 127-128).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Balestra et al. (Pub. No. 2019/0362541) and Liu et al., “Interactive 3D Modeling with a Generative Adversarial Network,” (see attached NPL) as applied to claim 1 above, and in further view of “Stack Exchange: How do I linearly interpolate between two vectors?” (see attached NPL). 

In reference to claim 17 Liu teaches the system of claim 1, wherein a latent vector of the vector representation is determined (the Examiner notes the 112(b) rejection above – it’s not really clear what this is referring to. Notably, after “a latent vector is determined” it is not used for any calculation or serves any purpose in the system, so it’s not clear what the value is supposed to be used for) … where Alpha is an interpolation rate, z is a current latent vector, and t is an anchor latent vector for a category of object (shapes can be interpolated between two vectors at a given interpolation rate, pages 130-131).
However, Algreatly, Balestra, and Liu do not teach z – Alpha * z + (1 – Alpha) * t.
Stack Exchange teaches z – Alpha * z + (1 – Alpha) * t (the Examiner notes that claimed math would calculate the vector that runs between z and an interpolated vector between z and t, although as mentioned above it is unclear what the vector is supposed to be doing. Stack Exchange, in the first answer, teaches how to interpolate between vectors: “alpha * black + (1 - alpha) * red,” and how to determine the vector between two vectors: “red – black”).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, Liu, and Stack Exchange before the earliest effective filing date, to modify the interpolation as disclosed by Liu to include the math as taught by Stack Exchange.
One of ordinary skill in the art would have been motivated to modify the interpolation of Liu to include the math of Stack Exchange because the math shown in Stack Exchange is how one would perform the interpolation calculation in Liu.
	
	
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Balestra et al. (Pub. No. 2019/0362541) and Liu et al., “Interactive 3D Modeling with a Generative Adversarial Network,” (see attached NPL) as applied to claim 1 above, and in further view Rivlin et al. (US 2015/0178321 A1). 

In reference to claim 19, Algreatly, Balestra, and Liu do not teach the method of claim 11, further comprising deleting one of the additional models from the reservoir in a subsequent iteration.
Rivlin teaches the method of claim 11, further comprising deleting one of the additional models from the reservoir in a subsequent iteration (if relevancy score of 3D model does not meet threshold score, the tag is removed, which is removing it from the reservoir of tagged 3D images, para. 0073).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, Liu, and Rivlin before the earliest effective filing date, to modify the reservoir as disclosed by Balestra to include deletion as taught by Rivlin.
One of ordinary skill in the art would have been motivated to modify the reservoir of Balestra to include the deletion of Rivlin because it helps eliminate irrelevant 3D models (Rivlin, para. 0073).
In reference to claim 20, Algreatly, Balestra, and Liu do not teach the method of claim 19, further comprising scoring the additional models added to the reservoir and deleting an additional model with a score below a threshold.
Rivlin teaches the method of claim 19, further comprising scoring the additional models added to the reservoir and deleting an additional model with a score below a threshold (if relevancy score of 3D model does not meet threshold score, the tag is removed, which is removing it from the reservoir of tagged 3D images, para. 0073).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, Liu, and Rivlin before the earliest effective filing date, to modify the reservoir as disclosed by Balestra to include deletion as taught by Rivlin.
One of ordinary skill in the art would have been motivated to modify the reservoir of Balestra to include the deletion of Rivlin because it helps eliminate irrelevant 3D models (Rivlin, para. 0073).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is not impossible for an aircraft with one wing to fly: https://taskandpurpose.com/tech-tactics/1983-negev-mid-air-collision/